Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Attorney  Mr. KENDRICK LAM  on 07/18/2022. An e-mail with conformation was received from Applicant Attorney Mr. KENDRICK LAM on 07/22/2022 (attachment enclosed).
The application has been amended as follows: 
The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 
1.	A method for training a predictive maintenance model, comprising:
executing a first process configured to generate sample data from real time sensor data 
executing a second process configured to generate labels from the real time sensor data 
executing a third process configured to generate labels for the generated sample data using a same network as the second process that is trained against a third loss function in comparison to the real time sensor data  
generating the predictive maintenance model derived from a convergence of the first process, the second process, and the third process; and
performing predictive maintenance based on the generated predictive maintenance model.
8.	A non-transitory computer readable medium storing instructions for training a predictive maintenance model, the instructions comprising:
executing a first process configured to generate sample data from real time sensor data 
executing a second process configured to generate labels from the real time sensor data 
executing a third process configured to generate labels for the generated sample data using a same network as the second process that is trained against a third loss function in comparison to the real time sensor data 
generating the predictive maintenance model derived from a convergence of the first process, the second process, and the third process; and
performing predictive maintenance based on the generated predictive maintenance model.

Allowable Claims
The claims 1-14 are allowed.  Specifically, the independent Claims 1 and 8 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 

Reasons for allowance
Regarding prior art, Claims 1 and 14. Though the prior arts search,
Forgeat et al. (US 2022/0076066) disclose Generative Adversarial Networks (GANs) are a sort of machine learning that uses a generative model. Generative models are models trained on a training data set obtained from samples of an original data set. The generative model then learns a probability distribution of the sampled data (the model can output example samples, probability density distribution, or both). The generative model then produces synthetic samples that have a similar probability distribution to the original data set. Typically, GANs consist of two or more neural networks trained with loss functions optimized against each other in a zero-sum game.
b) Kearney et al. (US 2020/0405242) disclose he machine learning model 610 trains on un-paired images, a conventional L1 loss may be inadequate because the source and target domains are not spatially aligned. To promote spatial congruence between the source input image 604 and synthetic target image 622, the illustrated reverse GAN network (generator 618 and discriminator 620) may be used in combination with the illustrated forward GAN network (generator 612 and discriminator 614). Spatial congruence is therefore encouraged by evaluating L1 loss (loss function LF3) at Step 5 and evaluating L1 loss (loss function LF6) at Step 9.
c) Kruus et al. (US 2020/0250304) disclose be implemented as a parameterized discriminator between natural and unnatural images, and fulfills a similar function as typical in generative adversarial networks (GANs).
d) Visentini et al. (US 11,010,637) disclose  obtaining edge trained models from the plurality of edge devices, each edge trained model being trained independently with data from private data of each edge, training the generator model and discriminator model by employing the edge trained models and an unlabeled set of data by employing a generative adversarial training procedure, generating data samples by the trained generator model, training the federated classifier with the data samples from the generator model, and deploying the trained model back to the plurality of edge devices.

The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claims 1 and 8: “executing a first process configured to o generate sample data from real time sensor data  and noise that is trained against a first loss function in comparison to the real time sensor data; executing a second process configured to generate labels from the real time sensor data that is trained against a second loss function in comparison to actual labels; executing a third process configured to generate labels for the generated sample data using a same network as the second process that is trained against a third loss function in comparison to the real time sensor data 
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864